DETAILED ACTION
This is in response to communication filed on 12/7/2021.
Status of Claims
Claims 21 – 40 are pending, of which claims 21 and 27 are in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 12/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted to copending application 16/249021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a discrete 3-D processor comprising a plurality of SPUs each comprising at least a 3D-M array that stores data and a logic circuit/processing circuit that processes the stored data, the two dice, each with a separate semiconductor substrate, the first die comprising the 3D-M array with stacked memory cells, the second die comprising at least a portion of the logic circuit and an off-die peripheral circuit component, the dice communicatively coupled by a plurality of inter-die connections, and the substrates having a same size, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant has many copending US Patent Applications and Patents teaching 3D-M devices, but does not teach the specifics cited above.  These US Patent Applications and Patents are 20170255834, 20180260344, 20180034831, 20180032729, 20180189585, 20180189586, 20180260644, 20180260477, 20180260449, 20180261226, 20180268235, 20180268900, 20180270255, 20180330087, 20170237440, and 10763861.
	Similarly, Sandisk has many US Patent Applications and Patents teaching 3D-M devices, but does not teach the specifics cited above.  These US Patent Applications and Patents are 10283493, 10714497, 10804202, 10629616, 20190221557, 10510738, 11133297, 10665607, 20200235123, 10833100, 20210375847, 10790296, 20210342671, 20200251149, 10665580, 11011506, 20200286875, 11069703, 20210028149, 11139272, 20210143115, and 11094653.
	Other Zhang Applications include 3D processor teachings, but do not teach the specifics cited above.  These Applications are 20200050565 and 20210397939.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN G SNYDER/           Primary Examiner, Art Unit 2184